11/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 20-0585


                                          DA 20-0585

                                                                             I-
 DONNIE LEE STANDLEY,
                                                                              NOV 1 7 2022
              Petitioner and Appellant,                                     Bovv             wood
                                                                       C.                    7,t Court
                                                                             t,,„ to ot ,,ontana
       v.                                                           ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Before this Court are three motions filed by self-represented Appellant Donnie Lee
Standley. Standley moves to expand the record to include the record from federal cases in
the United States District Court and the Ninth Circuit Court of Appeals. He moves to "copy
forward service" because where he is incarcerated, he cannot make or pay for copies of
any other documents. Lastly, Standley moves to request a waiver of the required service
of copies to opposing counsel as well as to provide copies of other court decisions from his
federal cases. The State has not filed a response to any of these motions, most likely in
part due to the lack of service to the State.
       Upon review of this Court's docket for this appeal, Standley filed his reply brief on
November 15, 2022, and on that day, the case was sent to this Court. We will ensure that
opposing counsel receives a copy of the reply brief. This Court, however, cannot provide
Standley with his other requested relief. We decline to expand the record to include his
federal cases, because it is improper, and we decline to serve opposing counsel with his
motions or other court documents. As a result, his request for a waiver is not necessary.
A decision will be issued in due course. Therefore,
       IT IS ORDERED that Standley's Motion to Expand the Record, Motion Requesting
Copy Forward Service, and Motion Requesting Court Order and Waiver of Procedural
Compliance are all DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record along with
a copy of Standley's reply brief and to Donnie Lee Standley personally.
      DATED this ) --9-. -ffiy of November, 2022.
                                                For the Court,




                                                              Chief Justice




                                            2